DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after March 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Election
Applicant’s election of Invention/species I-A1-B2 without traverse in the Reply filed 19 March 2021 is acknowledged.  Applicant acknowledges that based on the election then claims 3, 7, and 11-20 should be withdrawn.  However, the examiner notes that claims 5, 6, and 8 depend on withdrawn claim 3.  Thus, claims 3, 5-8, and 11-20 are withdrawn from further consideration as being drawn to nonelected Inventions/species.  The elected Invention encompasses claims 1-2, 4, and 9-10.  The restriction requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-2, 4, and 9-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
What the boron is injected into is unclear.  For example, it is unclear whether the boron is injected into: the open volume; the reactor vessel; the core; or something else.
The claim indicates that the reactor core is in the reactor vessel.  A reactor vessel is conventionally closed/sealed to the environment exterior thereof.  Thus, it is unclear how the boron (which is located outside of the closed reactor vessel) can get into the core to stop “nuclear fission”.  The claim appears to be incomplete for omitting structural cooperative relationships of elements that allow the boron to enter the core.
Claim 9
It is unclear when the boron is in granular form.  For example, it is unclear whether the boron is in granular form when it is injected.  It is unclear whether the boron can be a boron powder that is injected into and dissolved in water to conventionally make borated water.
Claim 10
The claim excludes “assemblies” of control rods.  It is unclear whether individual control rods are permitted.  It is unclear what constitutes “control rod assemblies”.  It is unclear whether an accident in which control rods are not available means that control rod assemblies are excluded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (JPH06174870A).
Claim 1
Kato (cited via IDS) teaches a reactor vessel (1), a core (2), and a containment vessel (21).  An open volume is defined between the containment vessel and the reactor vessel (e.g., Figure 1).  A boron injection system (25) is positioned in the open volume. 
Claim 2
The boron injection system comprises a boron container (24, 25).
Claim 4
The boron container member (25) will inherently melt once its temperature exceeds its melting point.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartel (US 6,895,068).
Claim 1
Hartel teaches (e.g., Figure 5) a reactor vessel (20b), a core (22), and a containment vessel (18b).  An open volume is defined between the containment vessel and the reactor vessel (e.g., Figure 5).  A boron injection system (44) is positioned in the open volume. 
Claim 2
The boron injection system comprises a boron container (44).
Claim 4
The boron container member (44) will inherently melt once its temperature exceeds its melting point.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shioiri (JPS6420493A). 
Shioiri (cited via IDS) teaches that a vent valve (7) may be opened so that steam from pressure vessel (5) is condensed in a pressure suppression pool (1A).  Boron is contained in container (10).  By opening recirculation valves (9, 4A), a mixture of the vented/condensed primary coolant and the boric water circulates to the reactor core.  The container member (10) will melt once its temperature exceeds its melting point.
As depicted, the pressure suppression pool is a water filled pit.  Typically, such pits are located between the pressure vessel and the containment structure.  Thus, if .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over either Kato or Hartel as applied to claim 1 above, and further in view of Park (“A Conceptual Study on a Method of Boron Powder Direct Vessel Injection”, Proceedings of the KAIS Fall Conference, The Korea Academia-Industrial cooperation Society, Pages 58-61 (2004)).
Park shows (e.g., Abstract) that it is well known in the art to use boron in granular form (e.g., a powder) to stop or maintain a nuclear fission reaction, especially without control rod assemblies.  As a result, the number of components can be reduced.  
Modification of the boron injection system of either Kato or Hartel to have included boron in granular form to reduce number of components, as suggested by Park, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan.

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited feature(s) is not shown:
a meltable or dissolvable member (claim 4). The claim indicates that the member is different from the shown container (claim 2).


Objection to the Abstract
The Abstract of the disclosure is objected to because it includes an unclear long rambling sentence.  It is unclear where one feature ends and another feature begins.  It is suggested that the long rambling sentence be broken into several shorter clear sentences.  
	The Abstract is also objected to because it does not include the technical disclosure of the invention improvement.  As shown above, the Abstract description is anticipated by the prior art.  Correction is required.  See MPEP § 608.01(b).  

Objection to the Title
The Title is objected to because it is too generic.  Every nuclear reactor has means for “Controlling A Nuclear Reaction”.  The following Title is suggested:  “System Positioned Inside Of Containment Vessel And Outside Of Reactor Pressure Vessel For Injecting Solid Boron To Control A Nuclear Reaction”.

Additional Comments
Upon cursory review of withdrawn claims 3 and 5-8, some issues are noted:
A latch is not shown (claim 3).
There is lack of proper antecedent basis for “the volume of the reactor vessel” (claim 5) and for “the open volume of the containment vessel” (claims 5-6).
The wording "the amount of boron is in solution with a condensed form of the vented primary coolant" (claim 7) is unclear, as it refers to the functional use of the nuclear power system instead of unambiguously defining additional technical apparatus features of the nuclear power system.  A “vented primary coolant" is not positively recited.
There is lack of proper antecedent basis for “the member” (claim 8).
The wording "the vaporized primary coolant is at a temperature sufficient to melt or dissolve the member to release the amount of boron into the open volume" (claim 8) is unclear, as it refers to the functional use of the nuclear power system instead of unambiguously 


The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.



Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303




/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646